Citation Nr: 1754606	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-24 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for residuals of mole removal.

5.  Entitlement to service connection for a skin rash.

6.  Entitlement to service connection for a right knee disability

7.  Entitlement to service connection for a hernia disability, status post appendectomy.



REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had service in the Army National Guard from October 1984 to March 1985 and service in the Army from October 2001 to August 2002, from October 2003 to November 2004 and from June 2005 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016 the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In June 2016 the Board remanded these issues for additional development.

Notably, in a February 2017 correspondence, the Veteran's current representative requested another hearing in support of these claims.  Pertinent regulations do not obligate VA to provide a claimant more than one Board hearing pertaining to the same substantive appeal.  38 C.F.R. § 20.703 (2017).  The Veteran provided no rationale or good cause, for wanting a second hearing.  Therefore the request for a second hearing is denied.

Since the issuance of the September 2016 supplemental statement of the case, additional evidence has been added to the Veteran's claims file.  The representative has waived consideration of this evidence by the AOJ.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle arthritis disability has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD and entitlement to service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, diabetes mellitus was incurred in service.

2.  The Veteran does not have a current residuals of mole removal disability.

3.  The Veteran's skin disability was not shown during service and the weight of the probative evidence is against a finding that a current skin disability is related to his active period of service or was incurred during a period of ACDUTRA.

4.  The Veteran's right knee disability was not shown during service and the weight of the probative evidence is against a finding that a current right knee disability is related to his active period of service, incurred during a period of ACDUTRA or resulted from an injury incurred during a period of INACDUTRA.

5.  The Veteran's hernia disability was not shown during service and the weight of the probative evidence is against a finding that a current hernia disability is related to his active period of service or was incurred during a period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are met.  38 U.S.C. §§ 1110, 5103(a), 5103A (West 2012); 38 C.F.R. §§ 3.303, 3.309, 3.159 (2017).

2.  A residuals of mole removal disability was not incurred in active military service.  38 U.S.C. §§ 1101, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

3.  A skin rash disability was not incurred in active military service.  38 U.S.C. §§ 1101, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

4.  A right knee disability was not incurred in active military service.  38 U.S.C. §§ 1101, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

5.  A hernia disability was not incurred in active military service.  38 U.S.C. §§ 1101, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by an April 2011 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the RO substantially complied with the June 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include diabetes mellitus may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as diabetes mellitus is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The term "Veteran" is defined in 38 U.S.C. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2017).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2017).

Thus, with respect to the Veteran's Reserves service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2017).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71  (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period);  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-7, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

A. Diabetes Mellitus

The Veteran testified that his diabetes occurred during his service as he did not have this condition before he entered his military service.

The Veteran's service treatment records are negative for complaints or treatments of diabetes mellitus.

Per the June 2016 remand instructions, the Veteran underwent a VA examination in September 2016.  The examiner noted that the Veteran was first diagnosed with diabetes in May 2007.  The examiner opined that it was less likely than not that the Veteran's diabetes mellitus was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran received a diagnosis of diabetes during his May 2007 hospitalization for appendicitis which was based upon an incidental finding of elevation of blood glucose levels.  There was no support in the service treatment records for abnormal glucose metabolism or diabetes mellitus in service.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for diabetes mellitus is warranted. 

There is a current diagnosis of diabetes mellitus hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, diabetes mellitus may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2017).

In this instance, the evidence of record demonstrates that the Veteran had diabetes mellitus to a compensable degree within one of year of discharge from his active duty.

The Veteran's records demonstrate that Veteran was discharged from his most recent period of active service in December 2006.  As noted above, the September 2016 VA examiner indicated that the Veteran received a diagnosis of diabetes during his May 2007 hospitalization for appendicitis which was based upon an incidental finding of elevation of blood glucose levels.  

Accordingly, service connection is warranted as the Veteran's diabetes mellitus manifested to a compensable degree within one year of discharge from active duty.  

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for diabetes mellitus, is warranted.  See 38 U.S.C.A. § 5107(b).

B.  Mole Removal and Skin Rash

The Veteran's service treatment records demonstrate that the Veteran had moles removed during his active duty. 

At his February 2016 hearing, the Veteran testified that he had rashes on his face and feet.

Per the June 2016 Board remand instructions, the Veteran underwent a VA examination in September 2016.  The examiner indicated that the Veteran has never had a skin condition.  The examiner noted that the Veteran testified that he had moles removed during his deployment in Egypt and reported that "they've all come back" and bothered him all the time.  He also testified that he had a skin rash on his face and feet but was prescribed no treatment for his skin conditions presently.  The examiner also noted that in June 2002 the Veteran had a mole removed from the back right side of his neck.  The examiner also noted that a December 2006 post deployment questionnaire made no mention of a skin condition.  On examination, the examiner indicated that the Veteran showed us numerous, mostly uniform, dark, 1mm size, raised, papillomata on the skin over the trapezius muscle area bilaterally.  There were no lesions on exposed areas, head, neck or face and no "moles" were found.  The examiner opined that it was less likely than not that the Veteran had a skin condition incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that on examination there were no signs, symptoms or other residuals of a skin rash or from the removal of moles.  There was no current diagnosis of a skin rash or moles.  There was also no evidence of a scar from mole removal.  The Veteran exhibited tiny skin papillomata that were likely genetically determined, unrelated to service, asymptomatic and bearing no resemblance to any description of a skin condition found after a review of the service treatment records.

Under the circumstances of this case, the Board concludes that service connection is not warranted for skin rash disability or a residuals of mole removal disability.

Initially, the Board notes that there is some question as to whether the Veteran has a current skin disability.  Notably, the September 2016 VA examiner specifically indicated that the Veteran had no moles on his examination.  Accordingly, the Board finds that the Veteran does not have a residuals of mole removal disability.  However, while the examiner also indicated that the Veteran has never had a skin condition, on examination the Veteran had numerous, mostly uniform, dark, 1mm size, raised, papillomata on the skin over the trapezius muscle area bilaterally.  As a result, when affording the Veteran the benefit of the doubt, the Board finds that the Veteran has a current skin disability.

As there is a current diagnosis of skin disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, the Veteran's service treatment records demonstrate that the Veteran had moles removed during his active duty.  Despite these complaints and diagnosis, the service treatment records, however, were negative for any or diagnoses of any chronic skin disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's current skin disability is etiologically related to the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the disability weighs against the claim as the September 2016 VA examiner concluded that it was less likely than not that the Veteran's current skin disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner specifically noted that the Veteran exhibited tiny skin papillomata that were likely genetically determined, unrelated to service, asymptomatic and bearing no resemblance to any description of a skin condition found after a review of the service treatment records.

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented any such existing medical evidence or opinion.  

In sum, the Board finds that service connection for residuals of mole removal and a skin rash disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

C.  Right Knee

The Veteran's service treatment records demonstrate that a June 1999 service treatment record noted that the Veteran had a sprain of the right knee.

Per the June 2016 Board remand instructions, the Veteran underwent a VA examination in September 2016.  The examiner noted a diagnosis of patellofemoral pain syndrome which was diagnosed in November 2010.  The examiner noted that the Veteran was seen in service one time for a right knee sprain and that he testified at his February 2016 hearing that he had fallen on his right knee in service and was given a brace and pain medications.  Diagnostic testing was performed and there was no evidence of arthritis.  The examiner opined that it was less likely than not that the Veteran's right knee disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that a March 2016 VA treatment record indicated that the Veteran could not recall any medical encounters for his knee since 2014 and had not received treatment for his right knee in recent years.  

Under the circumstances of this case, the Board concludes that service connection is not warranted for skin rash disability or a residuals of mole removal disability.

Initially, the Board notes that there is some question as to whether the Veteran has a current right knee disability.  Notably, the September 2016 VA examiner specifically indicated that the Veteran could not recall any medical encounters for his knee since 2014.  However, the examiner also provided a diagnosis of patellofemoral pain syndrome.  As a result, when affording the Veteran the benefit of the doubt, the Board finds that the Veteran has a current right knee disability.

As there is a current diagnosis of a right knee disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, the Veteran's service treatment records demonstrate that a June 1999 service treatment record noted that the Veteran had a sprain of the right knee.  Despite these complaints and diagnosis, the service treatment records, however, were negative for any or diagnoses of any chronic right knee disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's current right knee disability is etiologically related to the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the right knee disability weighs against the claim as the September 2016 VA examiner concluded that it was less likely than not that the Veteran's current right knee disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner specifically noted the Veteran's in-service right knee injury in 1999 but also indicated that a March 2016 VA treatment record demonstrated that the Veteran could not recall any medical encounters for his knee since 2014 and he had not received treatment for his right knee in recent years.  

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented any such existing medical evidence or opinion.  

In sum, the Board finds that service connection for a right knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

D.  Hernia

The Veteran's service treatment records are negative for complaints, treatments or diagnoses related to a hernia disability.

At his February 2016 hearing, the Veteran testified that the residuals of his appendectomy were related to the heavy lifting he did during the military.

Per the June 2016 Board remand instructions, the Veteran underwent a VA examination in September 2016.  The examiner noted that the Veteran was diagnosed with a ventral incisional hernia in 2007.  Notably, in May 2007, the Veteran underwent surgery for appendicitis where he developed a muscle diastasis which resulted in a ventral hernia.  The examiner opined that it was less likely than not that the Veteran's hernia disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran suffered from a perforated appendix which required surgery in May 2007.  The current condition of incisional ventral hernia was a residual of that post separation surgery.

Under the circumstances of this case, the Board concludes that service connection is not warranted for a hernia disability.

Initially, as there is a current diagnosis of a hernia disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, the Veteran testified that the residuals of his appendectomy were related to the heavy lifting he did during the military.  Despite these complaints, the service treatment records, however, were negative for any or diagnoses of any chronic hernia disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's current hernia disability is etiologically related to the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the disability weighs against the claim as the September 2016 VA examiner concluded that it was less likely than not that the Veteran's current hernia disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner specifically noted that the Veteran suffered from a perforated appendix which required surgery in May 2007 and his current incisional ventral hernia was a residual of that post separation surgery.

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented any such existing medical evidence or opinion.  

In sum, the Board finds that service connection for a hernia disability, status post appendectomy disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

E.  All Disabilities

The Board notes the Veteran's contentions regarding the etiology of his claimed residuals of mole removal, skin rash, right knee and hernia disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that residuals of mole removal, skin rash, right knee and hernia disabilities are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the residuals of mole removal, skin rash, right knee and hernia disability etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for type II diabetes mellitus is granted.

Entitlement to service connection for residuals of mole removal is denied.

Entitlement to service connection for a skin rash is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a hernia disability, status post appendectomy is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims remaining on appeal.

Regarding the Veteran's claim for an acquired psychiatric disorder to include PTSD, as noted above, the Board remanded this matter in June 2016 for further development in order to schedule the Veteran for a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder to include PTSD.  

The record demonstrates that the Veteran was subsequently scheduled for a VA examination in September 2016 but the Veteran failed to report for this examination.

However, the record is unclear as to whether the Veteran received advanced notice of this examination.  The claims file does not contain a copy of the letters notifying the Veteran of his September 2016 examination for his PTSD disability.  Additionally, the Board notes that the Veteran reported for and underwent multiple VA examinations for his other claimed disabilities in September 2016.  He also specifically stated in a September 2016 letter that he did not receive a correspondence regarding the scheduling of the September 2016 VA examination and requested that a new examination be scheduled.

When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim for increased compensation, the claim will be denied.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a), (b) (2017).  

In this instance, the Board finds that good cause for the Veteran's failure to report for his September 2016 VA examination has been shown.  Of particular importance to the Board in this matter is the absence of evidence in the claims folder that the Veteran was properly notified of the scheduling of his September 2016 VA examination.  Therefore, the Board concludes that another attempt should be made to schedule the Veteran for the requested VA examination.  

Notably, correspondences from the Veteran's representative have indicated that the Veteran is currently incarcerated.

Accordingly, the AOJ should be mindful of these potential circumstances when attempting to schedule the Veteran for another VA examination.

VA's duty to assist incarcerated Veterans requires VA to tailor, when possible, its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

Regarding the Veteran's claim for entitlement to service connection for GERD, per the June 2016 Board remand instructions, the Veteran underwent a VA examination in September 2016 in which the examiner opined that it was less likely than not that the Veteran's GERD was incurred in or caused by the claimed in-service injury, event or illness.  The examiner specifically indicated that there was "no support in the available evidence for a diagnosis of GERD either contained in the service treatment records or otherwise noted during service".  However, the Board notes that while the examiner indicated that there was no diagnosis of GERD contained in the service treatment records or otherwise noted during service, a January 2004 treatment record specifically noted a diagnosis of GERD while the Veteran's service treatment records demonstrate multiple epigastric complaints.

The Board notes that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).  As noted above, the September 2016 VA examiner's negative nexus opinion is based, in part, on no diagnosis of GERD contained in the service treatment records or otherwise noted during service.  However, the January 2004 service treatment record provided a diagnosis of GERD.  

Thus, the Board finds that the evidence currently of record is insufficient to resolve the claim for entitlement to service connection for GERD and that further opinion in connection with this claim is necessary for a fully informed evaluation of the claim on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The RO or AMC should take all reasonable measures to schedule the Veteran for the examination requested below.  If the Veteran remains incarcerated, the RO or AMC should confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III. iv.3.A.11.d.  

If that is not possible, the RO or AMC should address the feasibility of scheduling the Veteran at the prison by (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  If such examination is feasible, the examination should be scheduled at the prison.  If none of the options are feasible, the RO or AMC should fully explain why none of the examinations could be scheduled.  

In the event that the above examination is not conducted, documentation needs to be obtained which shows that notice scheduling the examination was sent to the address of incarceration and that the Veteran was not prevented from being examined due to his incarceration.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

3.  If it is possible for the Veteran to be examined, schedule him for an examination with an appropriate clinician to determine the nature and etiology of any currently present acquired psychiatric disorder to include PTSD.  

The examiner should determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may have been present at any time during the pendency of this appeal, to include PTSD.  The examiner should provide a diagnosis for any psychiatric disorder that existed during the pendency of this claim.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service, to include a fear of hostile military or terrorist activity.  All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  Return the claims file to the examiner who conducted the September 2016 VA examination regarding the Veteran's claimed GERD disability.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  

After thoroughly describing the nature and etiology of the Veteran's GERD disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's GERD disability had its onset in or is otherwise related to the Veteran's period of active duty.  

In formulating this opinion, the examiner should specifically address the January 2004 in-service diagnosis of GERD as well as multiple service treatment reports that demonstrate multiple epigastric complaints.

The examiner is also asked to provide a complete rationale for the opinion that clearly identifies the particular facts and data considered, including the Veteran's reported medical history and a thorough explanation of the reasons the facts and data considered led to the conclusion reached. 

If any requested opinion cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

5.   After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


